Order unanimously affirmed without costs. Memorandum: Family Court properly proceeded with the dispositional hearing in respondent’s absence. Respondent was aware of the adjourned date and thus forfeited any right she had to be present (see, Matter of Michael Dennis C., 121 AD2d 535, 536, lv denied 68 NY2d 611). The record does not support the contention that respondent’s absence was procured by petitioner. The witness for petitioner testified that respondent "wanted a bus ticket” to go to Rochester to attend a drug rehabilitation program. The witness did not testify that she gave respondent a ticket, and there was no evidence that respondent was at the drug rehabilitation program at the time of the dispositional hearing. (Appeal from Order of Onondaga County Family Court, Bersani, J.—Terminate Parental Rights.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.